Order entered May 20, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-01068-CR
                                      No. 05-18-01069-CR

                           ROBERT HOWARD GREEN, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause No. F16-76425-T & F16-76426-T

                                            ORDER
       Before the Court is the May 14, 2019 request of court reporter Sharina A. Fowler for an

extension of time to file the reporter’s record. In her request, Ms. Fowler reports that a portion

of the reporter’s record is missing. She requests an extension of two weeks to search for the

missing record. We GRANT Ms. Fowler’s request and extend the time to file the reporter’s

record until May 31, 2019.

       If the record is not filed by May 31, 2019, the Court will abate these cases to the trial

court for findings of fact and conclusions of law regarding why the reporter’s record has not been

filed and whether a portion of the reporter’s record has been lost or destroyed.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Lela Lawrence Mays, Presiding Judge, 283rd Judicial District Court; court reporter

Debi Harris; court reporter Sharina Fowler; and to counsel for the parties.


                                                     /s/     ROBERT D. BURNS, III
                                                             CHIEF JUSTICE




                                               –2–